GARDNER, J.
The appellant was tried and convicted of the murder of one Henry Bennett, and his punishment was fixed at life imprisonment.
The third assignment of error relates to the refusal of the court to give charge numbered 4. If not otherwise subject to criticism, this charge was properly refused for pretermitting the belief of the defendant of his perilous position. Speaking of the refusal of a charge involving a kindred defect, in the case of Harrison v. State, 144 Ala. 20, 40 South. 568, the court said: “It pretermits the defendant’s belief or intent at the time he fired the shot. The surroundings may have been apparently dangerous, yet, if he did not honestly believe he was in danger, his act was not one of self-protection.”
Other authorities to the same effect are Bluett v. State, 151 Ala. 41, 44 South. 84; Wilkin v. State, 98 Ala. 1, 13 South. 312; Storey v. State, 71 Ala. 329.
We are of the opinion that the other questions presented need no separate treatment here. Suffice it to say they have been given careful consideration by the court in consultation and found to be without merit, and a discussion thereof is deemed unnecessary.
Finding no reversible error in the record, the judgment of the court below is, accordingly, affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.